Citation Nr: 0322671	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  93-11 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from October 
1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  


REMAND

In an April 2000 decision, the Board determined that VA had 
not received new and material evidence to reopen a claim for 
service connection for PTSD.  The veteran appealed to the 
Court of Appeals for Veterans Claims (Court).  In a joint 
motion dated in March 2001, the parties noted that the 
Veterans Claims Assistance Act of 2000 (VCAA) became law 
while this claim was pending and requested that the matter be 
remanded.  Later in March 2001, the Court granted the joint 
motion, vacated the April 2000 Board decision and remanded 
the case.  

More recently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated provisions of 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii), which allowed the 
Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  As a 
result of the Federal Circuit decision, the Board no longer 
has authority to cure VCAA deficiencies.  The result is that 
the RO must provide the notice required by VCAA.  The RO must 
review evidence and notify the veteran of the evidence needed 
to support his claim, what evidence VA will develop and what 
evidence the veteran must submit.  

While the Board regrets the further delay, because of the 
Federal Circuit decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, supra, a remand in this case 
is required.  Accordingly, this case is REMANDED to the RO 
for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  The RO should specifically 
tell the veteran what evidence he must 
submit to reopen his claim.  

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





